258 Ga. 319 (1988)
368 S.E.2d 489
STROTHER FORD, INC.
v.
FIRST NATIONAL BANK OF ATLANTA.
45540.
Supreme Court of Georgia.
Decided May 26, 1988.
Reconsideration Denied June 14, 1988.
Toby B. Prodgers, for appellant.
Maley & Crowe, Stephen J. Knezo, for appellee.
WELTNER, Justice.
1. We granted certiorari to determine whether under the facts of this case a mechanic may impress a lien upon a leased automobile. First Nat. Bank of Atlanta v. Strother Ford, 186 Ga. App. 16 (366 SE2d 307) (1988).
2. The lease provides:
[Lessee is] responsible for the maintenance, servicing and repair of the Vehicle in accordance with the manufacturer's recommendations and as necessary to maintain the Vehicle in conformity with the Standards for Wear and Use. [Lessor is] not responsible for any maintenance or servicing of any kind whatsoever.
3. The lessor, having imposed upon the lessee a duty to maintain the automobile, may not now insist that the lessee lacked the authority to contract for necessary repairs. As power entails duty, so does *320 responsibility import authority. See Miree v. United States, 242 Ga. 126, 132 (249 SE2d 573) (1978).
Judgment reversed. All the Justices concur, except Marshall, C. J., who dissents.